Name: Commission Regulation (EEC) No 1248/79 of 26 June 1979 amending, for the second time, Regulation (EEC) No 557/79 laying down detailed rules for the application of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 6 . 79 Official Journal of the European Communities No L 159/5 COMMISSION REGULATION (EEC) No 1248/79 of 26 June 1979 amending , for the second time , Regulation (EEC) No 557/79 laying down detailed rules for the application of the system of consumption aid for olive oil Article 2 The German text of Article 5 of Regulation (EEC) No 557/79 is replaced by the following : A rtikel 5 ( 1 ) Die AbfÃ ¼llbetriebe, die vor dem 1 . Mai 1979 ihre Anerkennung beantragt haben und anerkannt worden sind , teilen dem betreffenden Mitgliedstaat bis spÃ ¤testens 10 . Juli 1979 folgendes mit : a ) die Mengen OlivenÃ ¶l mit Ursprung in der Gemeinschaft , die in unmittelbare Umschli ­ essungen mit einem FassungsvermÃ ¶gen von hÃ ¶chstens netto 55 Litern abgefÃ ¼llt sind und den Betrieb in der Zeit vom 1 . April 1979 bis zum Tag der Anerkennung verlassen haben , b) die am 1 . April 1979 vorhandenen OlivenÃ ¶l ­ bestÃ ¤nde, aufgegliedert nach Ursprung und Art der Verpackung, c) die in der Zeit vom 1 . April 1979 bis zum Zeit ­ punkt der Beantragung der Anerkennung in den Betrieb eingegangenen OlivenÃ ¶lmengen , aufgegliedert nach Ursprung und Art der Verpackung . (2) Die AbfÃ ¼llbetriebe, deren Anerkennung nach dem 1 . Mai 1979 beantragt worden ist und die anerkannt worden sind , haben nur fÃ ¼r die OlivenÃ ¶lmengen , die nach dem Zeitpunkt ihrer Anerkennung aus dem Betrieb ausgeliefert worden sind , Anspruch auf die Verbrauchsbeihilfe .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2 ), and in particular Article 1 1 (5) thereof, Whereas Article 5 ( 1 ) of Regulation (EEC) No 557/79 (3 ), as amended by Regulation (EEC) No 1 036/79 (4), requires packaging plants which submitted their application for approval before 1 May 1979 to supply certain information on stocks to the Member State concerned not later than 15 June 1979 , so that the Member State can check the entitlement to aid in respect of the quantities of olive oil withdrawn from the plants before their approval ; Whereas, for reasons of an administrative nature, the Member State mainly concerned is unable to grant all the approvals before 15 June 1979 ; whereas a new date should be fixed so that that Member State can take a decision in good time on all the applications for approval submitted to it ; Whereas an error has been found in the German text of Article 5 of Regulation (EEC) No 557/79 which should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 In the first sentence of Article 5 ( 1 ) of Regulation (EEC) No 557/79 ' 15 June 1979 ' is replaced by ' 10 July 1979 '. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 June 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1979 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 78 , 30 . 3 . 1979 , p . 1 . (} ) OJ No L 73, 24 . 3 . 1979 , p . 13 . (4 ) OJ No L 130, 29 . 5 . 1979 , p . 18 .